DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 8/4/2022 is insufficient to overcome the rejection of claims 1-12 based upon Nishiyama in view of Konovalov and Bury and Vermeulen as set forth in the last Office action because: the declaration makes the statement that the viscosity and solid content provide better printability and the unexpected result of improved device reliability. However, there is no data or specific evidence to support the declarations position and it is impossible for the Examiner to determine whether the claimed specific viscosity and solid content are what provide this unexpected result.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to teach or suggest that the solid content is about 7% and the viscosity is about 20 cP. Additionally, Applicant argues that the selection of these two values provides unexpected results.
First, with respect to the unexpected results, the Examiner maintains that there is no convincing evidence that the specific selection of these values provides unexpected results (see also Response to Amendment section). Therefore, this argument is not convincing. 
Second, the Examiner maintains that the prior art makes obvious a solid content of about 7% and a viscosity of about 20 cP. In particular, Nishiyama teaches the alignment composition having a solid content of 0.5-10% (0082) which overlaps Applicant’s claimed range of about 7%. Furthermore, overlapping ranges are prima facie evidence of obviousness. Note, that there is no convincing evidence that the range provides unexpected results. With respect to the viscosity, Nishiyama teaches that there are no particular limitations of the viscosity and the composition is used after diluting (0069). Furthermore, it is known that adjusting the viscosity will alter the ability of the coating to be applied by different coating processes and can be adjusted by addition of solvent as disclosed by Nishiyama. Thus, viscosity is a result-effective variable, and the Examiner maintains it would have been obvious to select a viscosity of about 20 cP through routine optimization to arrive at a viscosity optimized for offset printing. Therefore, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (U.S. PGPUB No. 2009/0269513) in view of Konovalov et al. (“Photoaligned Vertical Aligned Nematic Mode in Liquid Crystals”) and Bury et al. (U.S. PGPUB No. 2010/0266814) and Vermeulen et al. (U.S. PGPUB No. 2011/0003908).

I.	Regarding claims 1-8 and 10-12, Nishiyama teaches a method for preparing an alignment layer for a liquid crystal device (0001) comprising: preparing an alignment mixture comprising an azo compound photo-aligned material (abstract), a polymerizable acrylate monomer (0067), a photoinitiator (0107) and DMF as an organic solvent (0081); coating, potentially by spin-coating (0088), the alignment material onto a substrate, such as polycarbonate (0088) and irradiating the coated substrate with linearly polarized (0091) UV light (0102) and/or UV light at an oblique angle in the range of 10-80° relative to the normal of the substrate (0092). Nishiyama teaches the wavelength of light used being 365 nm (0172), and the light source being a mercury lamp (0094). Nishiyama teaches that a hard bake can be conducted after irradiation at a temperature of 50-300 °C (0143, and note that overlapping ranges are prima facie evidence of obviousness). Nishiyama also teaches a soft baking step prior to irradiation at a temperature of 100 °C for 1 min (0171). Nishiyama teaches a solid content of 0.5-10% (0082, which overlaps with the claimed range of about 7%). Nishiyama fails to teach the alignment layer being for a vertically aligned liquid crystal device, where the mixture comprises a polymeric vertical alignment material. Nishiyama further fails to teach the inclusion of a polyamine viscosity modifier to facilitate offset printing and the viscosity being about 20 cP.
First, Konovalov teaches a vertically aligned layer for a liquid crystal device comprising an azo compound in combination with a polyimide polymeric vertical alignment material (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide vertical alignment material in Nishiyama’s composition to provide a layer for a vertically aligned liquid crystal device. One would have been motivated to make this modification as Konovalov teaches that the combination of the components yields a perfect electro-optical performance of liquid crystal (abstract).
Second, Bury teaches the inclusion of a viscosity modifier (0225) in an alignment composition (abstract) that would facilitate offset printing (0253). Additionally, Vermeulen teaches the use of polyamine (Formula 2, page 14) as a viscosity modifier (0137-0138) in acrylate-based compositions (0139) to potentially be applied by offset printing (0137 and 0139). Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to include a viscosity modifier, such as polyamine, in
Nishiyama’s alignment mixture, such that the composition can be readily applied by offset printing (note that Nishiyama teaches that their coating can be applied by a variety of techniques
including printing, see Nishiyama at 0088). One would have been motivated to include a
viscosity modifier to allow for greater control over the viscosity of the composition to optimize
for the specific coating application desired.
	Finally, Nishiyama teaches that there are no particular limitations on the viscosity and the composition is used after diluting (0069). Furthermore, it is known that adjusting the viscosity will alter the ability of the coating to be applied by different coating processes and can be adjusted by addition of solvent as disclosed by Nishiyama. Thus, viscosity is a result-effective variable, and it would have been obvious to select a viscosity of about 20 cP through routine optimization to arrive at a viscosity optimized for offset printing.
	
II.	Regarding claim 9, Nishiyama in view of Konovalov and Bury and Vermeulen teach all the limitations of claim 8, including the hard baking being at a temperature overlapping the claimed range (see above). Nishiyama in view of Konovalov and Bury and Vermeulen fail to explicitly teach the time period for heating as claimed. However, the length of time for heating is a result-effective variable that will alter the solvent resistance and heat resistance of the resulting product (see Nishiyama at 0143). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed time range of 20 minutes to 2 hours through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).   

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Konovalov and Bury and Vermeulen as applied to claim 1 above, and further in view of Leidig et al. (U.S. PGPUB No. 2004/0008310).

	Regarding claim 13, Nishiyama in view of Konovalov and Bury and Vermeulen teach all the limitations of claim 1, but fail to teach using a plurality of light sources each configured to transmit light at an angle different than an angle of a surface normal to a plane of the substrate.
However, Leidig teaches a process for irradiating a liquid crystal alignment layer (abstract) wherein the light is UV light (abstract) and is provided from a plurality of light sources (see Leidig at claim 4) to the substrate. Leidig further teaches that the light is linearly polarized (0058) and provided at oblique angles in a range of 10°-70° which is different than an angle of a surface normal to a plane of the substrate (0016). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Nishiyama in view of Konovalov and Bury and Vermeulen’s polarized light as linearly polarized light from a plurality of light sources to the alignment layer at different oblique angles as disclosed by Leidig. One would have been motivated to make this modification as Leidig teaches that there irradiation process/system provides radiation with a uniform exposure and a highly uniform direction of polarization (0048).

Conclusion
	Claims 1-13 are pending.
	Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 5, 2022Primary Examiner, Art Unit 1717